[J-87-2016][M.O. – Mundy, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


SOUTHEASTERN PENNSYLVANIA                    :   No. 10 EAP 2016
TRANSPORTATION AUTHORITY,                    :
                                             :   Appeal from the Order of the
                   Appellee                  :   Commonwealth Court at No. 2445 CD
                                             :   2009 filed 8/7/15 reversing and
                                             :   remanding the order, dated 11/10/09 in
             v.                              :   the Court of Common Pleas,
                                             :   Philadelphia County, Civil Division at
                                             :   No. 03055, July Term, 2009
CITY OF PHILADELPHIA AND                     :
PHILADELPHIA COMMISSION ON                   :
HUMAN RELATIONS,                             :
                                             :
                   Appellants                :   ARGUED: September 13, 2016




                                CONCURRING OPINION


CHIEF JUSTICE SAYLOR                                         DECIDED: April 26, 2017

      I join the lead opinion, subject to the proviso that I agree with Justice Wecht’s

comments about the relevant analytical framework. In this respect, I also note that

sometimes, the mechanical formulation and heralding of a specific test – such as what

the Court has dubbed the “Ogontz test” – has unintended consequences.

      Here, I agree with Justice Wecht, that the “Ogontz test” reflects nothing more

than a conventional application of principles of statutory construction. As such, and

since the discrete, tiered analysis appears to be generating disharmony, I would prefer

to abandon the label at this juncture. In its place, I would simply refer directly to the

Statutory Construction Act.